In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-815V
                                        UNPUBLISHED


    ERIN LYNN GILLASPY,                                     Chief Special Master Corcoran

                        Petitioner,                         Filed: November 22, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On July 6, 2020, Erin Lynn Gillaspy filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury (SIRVA)
resulting from the adverse effects of an influenza (flu) vaccination she received on August
27, 2018. Petition at 1. Petitioner further alleges that the vaccine was administered in the
United States, her injuries lasted more than six months, and that neither she, nor any
other party, has ever received any compensation in the form of a civil award of settlement
for Petitioner’s vaccine-related injuries. Petition at 1,3. The case was assigned to the
Special Processing Unit of the Office of Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On November 8, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent determined that Petitioner “has satisfied the criteria for SIRVA
set forth in the Vaccine Injury Table and the Qualifications and Aids to Interpretation,
which afford [P]etitioner the presumption of causation because petitioner had no history
of pain, inflammation, or dysfunction in her right shoulder; her pain occurred within 48
hours of receipt of an intramuscular vaccination; her pain and reduced range of motion
were limited to the shoulder in which the vaccine was administered; and no other condition
or abnormality was identified to explain her symptoms.” Id. at 4 (citation omitted).
Respondent further agrees that the scope of damages to be awarded is limited to
Petitioner’s right SIRVA and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2